Spolzino, J.E,
dissents and votes to affirm the order with the following memorandum, in which Angiolillo, J., concurs: I do not agree that the release of a child to his father requires compliance with the Interstate Compact on the Placement of Children simply because the father has expressed his intention to relocate with the child outside the state. While the mother would be entitled in these circumstances to a hearing to determine whether the relocation is in the best interests of the child (see Matter of Tropea v Tropea 87 NY2d 727 [1996]), the Administration for Children’s Services (hereinafter ACS), having decided that release to the father posed no risk to the child, has no further role to play in determining where the father and child may live. Thus, despite the concession by ACS, I would affirm the order of the Family Court and, therefore, I dissent, respectfully.
This is one of four contemporaneous child neglect proceedings brought against the mother. The father was not a party. At the initial appearance, on December 9, 2008, the mother consented that the children other than Tumari remain with her 28-year-old daughter. She requested that Tumari be returned to or placed temporarily with his father, who was present in court. The Family Court directed ACS to investigate the father “as a possible resource for Tumari as in Alfred S.” The court adjourned the matter to March 24, 2009, to allow ACS to conduct its investigation, and authorized ACS, if the result of the investigation were favorable, to release Tumari to the father *1362in the interim. When the father expressed his intent to relocate to St. Thomas in March, the Family Court agreed to advance the next court date to January 12, 2009, but did not alter the substance of its order.
The parties returned to court January 12, 2009, at which time ACS reported that the release to the father would not pose a risk to Tumari and stated that Tumari would be released to him. At that point, the mother objected to Tumari being removed from New York. The Family Court rejected the mother’s objection and directed that Tumari be released to his father, but stayed enforcement of that order for four days to allow the mother to seek appellate relief. Although the mother then asked that Tumari not be allowed to leave New York State, the Family Court did not rule on that application. The mother took an appeal to this Court on January 14, 2009, and, by decision and order on motion dated February 2, 2009, we stayed enforcement of the order releasing Tumari to his father pending determination of the appeal.
In Matter of Alfredo S. v Nassau County Dept. of Social Servs. (172 AD2d 528, 529 [1991]), we held that a child who has been removed from his mother’s care by reason of neglect must be released to his father, without reaching the issue of the child’s best interests, unless there has been “a threshold showing of ‘surrender, abandonment, persisting neglect, unfitness or other like extraordinary circumstances’ to justify the State’s intrusion into the family domain” (id. at 529, quoting Matter of Bennett v Jeffreys, 40 NY2d 543, 544 [1976]; see Matter of Archer W. v Commissioner of Social Servs., 173 AD2d 543 [1991]). The principle that underlay our decision in Matter of Alfredo S. is simple and long recognized. “The mother or father has a right to the care and custody of a child, superior to that of all others, unless he or she has abandoned that right or is proved unfit to assume the duties and privileges of parenthood” (People ex rel. Kropp v Shepsky, 305 NY 465, 468 [1953]; see Matter of Male Infant L., 61 NY2d 420, 426 [1984]; Matter of Bennett v Jeffreys, 40 NY2d at 546; Matter of Kreger v Newell, 221 AD2d 630 [1995]; Matter of Commissioner of Social Servs. of City of N.Y. [Sarah P.], 216 AD2d 387 [1995]).
This principle underlies the Interstate Compact on the Placement of Children (hereinafter the ICPC) as well. The ICPC applies only where a child is sent, brought or caused to be brought into a state by a “sending agency” for “placement in foster care or as a preliminary to a possible adoption” (Social Services Law § 374-a [1] [art III] [a]). It explicitly excludes from its ambit, among other things, “[t]he sending or bringing of a child into a *1363receiving state by his parent” (Social Services Law § 374-a [1] [art VIII] [a]). Applying these principles here, the ICPC does not apply.
First, the father is not a sending agency within the meaning of the ICPC. He is Tumari’s parent. His decision to relocate to St. Thomas does not alter that status.
Although ACS would be a sending agency had it taken any action with respect to Tumari’s relocation, it did not. The majority’s conclusion that it did is predicated on its characterization of Tumari’s emergency residence with his older sister as a placement in kinship foster care. ACS did not “place” Turnad with the sister, however, in any meaningful sense, at least on the record before us. All that we know, from a comment on the record, is that with the consent of the mother, Turnad was living with the sister at the time of the initial appearance. There is nothing in the record that explains how Turnad came to live with the sister or what the intentions of ACS were with respect to Tumari’s continuing care during the proceedings that would follow. In fact, ACS readily assented to the release of Turnad to his father. To call this situation “kinship foster care” overstates the significance of what happened here and elevates a temporary expedient to a legal predicate for the application of the ICPC.
Perhaps more significantly, the role of ACS in determining Tumari’s fate had ended even before the relocation became an issue. By the time the mother raised her objection, ACS had completed its investigation and had represented to the Family Court that there was no basis to deny custody to the father, the Family Court had Ordered ACS to release Turnad to his father, and ACS had agreed that it would do so. Nothing in this conduct evinces any intent on the part of ACS to “send” Turnad anywhere other than to live with his father. At most, ACS knew that the father intended to relocate when it made its finding that the father posed no risk to Turnad. Neither that fact, nor the father’s parental decision to relocate, implicates the ICPC.
Even if what happened here does constitute a “sending” by an agency within the meaning of the ICPC, however, the ICPC still does not apply. Neither the father nor ACS was sending Turnad to St. Thomas for “placement in foster care or as a preliminary to a possible adoption,” as the ICPC requires (Social Services Law § 374-a [1] [art III] [a]). The father’s intent, to the extent that it is apparent on the record, is to bring Turnad to St. Thomas to live as part of his family. There is nothing in the record from which it could be concluded that Tumari’s living situation thereafter would involve foster care or adoption. That alone defeats any claim to the application of the ICPC.
*1364Matter of Shaida W. (85 NY2d 453 [1995]) and its progeny, Matter of Faison v Capozello (50 AD3d 797 [2008]), Matter of Ryan R. (29 AD3d 806 [2006]), and Matter of Keanu Blue R. (292 AD2d 614 [2002]), upon which ACS predicates its concession here, do not require a contrary result, or even suggest that such a result would be appropriate. In each of those cases, unlike the situation presented here, ACS had custody of the child prior to the relocation and the party seeking to relocate the child was either not the child’s parent or a parent who had, for some reason, been deemed of diminished parental capacity. In Matter of Shaida W, for example, the Commissioner of Social Services had custody of the children pursuant to a Family Court order, and it was the children’s grandmother, in whose foster care the Commissioner wished to place them, who expressed her intent to move to California. Matter of Ryan R. involved the release of the children to their paternal aunt and uncle in New Jersey. Although Matter of Keanu Blue R. involved the release of the child to his mother, she was to remain under the authority of Ohio child welfare authorities for 12 months. Similarly, in Matter of Faison v Capozello, the record contained evidence of extraordinary circumstances overcoming the father’s right to custody. There are no such circumstances here and, in fact, ACS conceded before the Family Court that the father was an appropriate custodian.
There is, to be sure, a dispute outside New York as to the role of the ICPC in regulating the relocation of children with noncustodial parents (see Bester v Lake County Off. of Family & Children, 839 NE2d 143, 145 n 2 [Ind 2005]; compare In re Alexis O., 157 NH 781, 959 A2d 176 [2008], McComb v Wambaugh, 934 F2d 474, 479-482 [1991] and Arkansas Dept. of Human Servs. v Huff, 347 Ark 553, 65 SW3d 880 [2002], with Green v Division of Family Servs., 864 A2d 921 [2004] [Del], Arizona Dept. of Economic Sec. v Leonardo, 200 Ariz 74, 22 P3d 513 [2001] and Adoption of Warren, 44 Mass App Ct 620, 693 NE2d 1021 [1998]). That dispute does not extend, however, to the situation presented here. As the advisory regulations adopted by the Association of Administrators of the Interstate Compact on the Placement of Children provide, “[t]he Compact does not apply whenever a court transfers the child to a non-custodial parent with respect to whom the court does not have evidence before it that such parent is unfit, does not seek such evidence, and does not retain jurisdiction over the child after the court transfers the child” (Association of Administrators of the Interstate Compact on the Placement of Children, http:// icpc.aphsa.org/Home/regulations.asp [Regulation 3 (6) (b), eff July 2, 2001]).
*1365That is precisely the situation presented here. ACS was required to release Tumari to his father pursuant to Matter of Alfredo S. by a Family Court order that neither sought further information nor retained any jurisdiction. ACS recognized its obligation to Tumari’s father and agreed to release Tumari to him even before the Family Court order was issued. Thus, what the majority regards as a “problematic” lack of a record is precisely the basis upon which the Family Court acted—the determination, however informal, by ACS that there was no impediment to the release of Tumari to his father. A record is necessary, in any event, only to keep a child from his or her parent, not to allow the child to be with the parent (see People ex rel. Kropp v Shepsky, 305 NY at 468; see also Matter of Male Infant L., 61 NY2d at 426; Matter of Bennett v Jeffreys, 40 NY2d at 546; Matter of Kreger v Newell, 221 AD2d 630 [1995]; Matter of Commissioner of Social Servs. of City of N.Y. [Sarah P.J, 216 AD2d 387 [1995]).
While Tumari’s mother had every right to object to the father’s intended relocation and she would be entitled, upon properly raising that objection, to a hearing to determine whether the relocation is in Tumari’s best interest (see Matter of Tropea v Tropea, 87 NY2d 727 [1996]), that is not the issue here. That issue is between Tumari’s parents. Neither ACS nor any other state has any legal interest, and the ICPC plays no role, in its resolution.
While I would thus affirm the order of the Family Court, I would not immediately vacate the stay of its enforcement. The circumstances of this case include the fact that Tumari’s father has not participated in this appeal. Since Tumari’s father expressed his intent to have relocated to St. Thomas by now and, due to bis failure to appear on the appeal, it is not possible for us to ascertain whether he is still available to take custody of Tumari, I would continue the stay to allow the Family Court to ascertain whether it is still appropriate to release Tumari to his father and to allow the mother to seek custody, or at least a Tropea hearing (id.), should she still desire to do so.